DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Response to Amendment
This Office Action is in response to the amendments filed in the RCE on 01/05/2021, as directed by the Final Rejection on 08/07/2020. Claim 1 is amended. The rejections under 35 U.S.C 112(b) are withdrawn as necessitated by amendment. The rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment. 
Response to Arguments
Applicant’s arguments, see Pages 6-10 of Remarks, filed 01/05/2021, with respect to claims 1-9 and 12-21 have been fully considered and are persuasive.  The rejections of claims 1-9 and 12-21 have been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Shipe (#71944) on 06/02/2022.
The application has been amended as follows: 
Claim 1, Ln. 6 has replaced “a number of percussive devices“ with --a plurality of percussive devices--
Claim 1, Ln. 9-10 has replaced “the number of percussive devices and for communication with the number of percussive devices” with --the plurality of percussive devices and for communication with the plurality of percussive devices--
Claim 1, Ln. 12-13 has replaced “the number of percussive devices and configured to receive user input to pause operation of the number of percussive devices” with --the plurality of percussive devices and configured to receive user input to pause operation of the plurality of percussive devices--
Claim 19, Ln. 2 has replaced “the number of percussive devices” with --the plurality of percussive devices--
Claim 20, Ln. 2 has replaced “the number of percussive devices” with --the plurality of percussive devices--
Claim 21, Ln. 2 has replaced “the number of percussive devices” with --the plurality of percussive devices--
Reasons for Allowance
Claims 1-9 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Shockley JR (U.S Publication No. 2016/0095790 A1) and Van Brunt (U.S Publication No. 2004/0097849 A1) and Douglas (U.S Publication No. 2016/0166463 A1) and Breeding (U.S Patent No. 5,716,131 A).
Shockley discloses a percussion therapy apparatus for providing percussion therapy (Paragraph 0055-0056), with a torso covering with a front panel having an interior side for engaging the patient’s chest and a rear panel with an interior side for engaging the patient’s back (see Fig. 1 and Paragraph 0058, the torso covering includes a front panel portion and rear panel portion which engage with the patient’s chest and back respectively), a plurality of percussive devices coupled to the torso to provide percussive force to the patient’s torso (first and second engine 110a/110b, see Fig. 1 and Paragraphs 0055-0056), a user interface couplable with the torso covering configured to receive user input for adjusting operation of the percussive devices and for communication with the percussive devices (control unit 140; also see Fig. 1 and Paragraph 0063, where the control unit provides user input to adjust percussive device operation).
Shockley is silent regarding a break button attached to the torso covering and formed apart from the user interface, which is configured to pause operation of the plurality of percussive devices. Though Shockley discloses that the user interface may control operation and thereby may be seen as suitable to stop the percussion provided to the patient (see Paragraph 0063), Shockley does not disclose a break button which is formed apart from the user interface and is also still attached to the torso covering.
Van Brunt teaches a break button (control bulb 40) which is formed apart from the user interface and is configured to pause operation of percussive devices (see Fig. 2 and Paragraphs 0038-0039). However, the break button is not attached to the torso covering, but is instead connected to the pressure generating device which provides compression to the torso covering. As such, it would not have been obvious to modify the device of Shockley to include the break button of Van Brunt without arbitrary reconstruction of the devices and/or hindsight reasoning. Additionally, the devices of Douglas and Breeding do not alone, or in combination, teach or suggest the inclusion of a break button attached to the torso covering and formed apart from the user interface to pause operation of a plurality of percussive devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785